Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Notes:
1.	This application 16/749,290 is double patenting with both case 13/076,276 (now patent US 10,049,391 B2) and case 16/033,090 (now patent 10,628,859 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on Mar. 13, 2021.  
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on 17, March, 2021, wherein Claims 21-40 are allowed.  Claims 1-20 have been previously cancelled by Applicant.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 21 and 31, the closest prior art of record, the combination of Jackson et al; (U.S Publication 20120253928 A1), Euerstein et al; (US Patent 8,527,342 B2), Hood; (US 8,782,249 B1) and the other prior art of record fail to fairly teach such a method and system, as claimed as a whole, including the underlined subject matter: “receiving the data relating to the first impression opportunity from a first data transmission interface of the first impression opportunity provider, wherein the first data transmission interface uses a first communication protocol; converting the data received from the first data transmission interface relating to the first impression opportunity into a normalized data format; receiving data relating to the second impression opportunity from a second data transmission interface of the second impression opportunity provider, wherein the second data transmission interface uses a second communication protocol, wherein the second communication protocol is different from the first communication protocol; and converting the data received from the second data transmission relating to the second impression opportunity interface into the normalized data format”.
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681